Exhibit 10.2

SUSQUEHANNA BANCSHARES, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
                     (the “Date of Grant”), is delivered by Susquehanna
Bancshares, Inc. (the “Company”) to                      (the “Grantee”).

RECITALS

WHEREAS, Susquehanna Bancshares, Inc. (the “Company”) maintains the Susquehanna
Bancshares, Inc. Amended and Restated 2005 Equity Compensation Plan (the
“Plan”);

WHEREAS, the Plan provides for the grant of Restricted Stock Units (as defined
below) in accordance with the terms and conditions of the Plan;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has adopted the Susquehanna Bancshares, Inc. 2011 Long-Term
Incentive Plan (the “LTIP”) pursuant to which certain employees designated by
the Committee in its discretion are entitled to receive awards of Restricted
Stock Units as determined by the Committee in its discretion;

WHEREAS, the Restricted Stock Units granted to certain employees based on the
terms of the LTIP are granted pursuant to the Plan;

WHEREAS, in accordance with terms of the LTIP the Committee has determined to
award the Grantee Restricted Stock Units, on the terms and conditions set forth
in this Agreement; and

WHEREAS, all capitalized terms in this Agreement shall have the meaning assigned
to them in this Agreement or in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee, as
of the Date of Grant, Restricted Stock Units representing                 
shares of Company’s common stock (the “Company Stock”) (the “Grant”) pursuant to
the Plan. Each Restricted Stock Unit represents the right to receive one share
of Company Stock on the date determined in accordance with this Agreement and
the Plan; provided, however, that in the event of any conflict between the terms
of this Agreement and the Plan with respect to the vesting and payment terms
applicable to this Grant, the terms of this Agreement shall govern in all cases
notwithstanding any contrary provision in the Plan. The Grantee hereby
acknowledges the receipt of a copy of the official prospectus for the Plan.
Copies of the Plan and the official Plan prospectus are available on the
Company’s intranet site at

 

1



--------------------------------------------------------------------------------

http://webone/FormsAndProcedures/HumanResources/Human Resources Forms and
Procedures or by contacting the Company’s Human Resources Department at
717-625-6716.

2. Vesting.

(a) The Restricted Stock Units shall vest in full on the first to occur of the
following dates; provided the Grantee continues to be employed by, or provide
service to, the Company through the applicable date: (i) the third anniversary
of the Date of Grant; (ii) the Grantee’s death; (iii) the Grantee’s Disability
(as defined in the Plan); (iv) the effective date of a Change of Control (only
to the extent the transaction constituting the Change of Control is also a
permitted change of control event under Section 409A of the Internal Revenue
Code, as amended and the regulations promulgated thereunder (the “Code”);
(v) the Grantee’s Early or Normal Retirement (as defined by the Susquehanna
Bancshares, Inc. Cash Balance Pension Plan), or (vi) the date determined in
accordance with the provisions of Section 2(b) below (the applicable date is
referred to as, the “Vesting Date”).

(b) Notwithstanding (a) above, if the Grantee is party to a written Employment
Agreement with the Company which sets forth certain terms and conditions under
which the Grantee’s equity or equity-based awards from the Company, including
this Grant, may vest on an accelerated basis in the event the Grantee ceases to
be employed by, or provide service to, the Company under various specified
circumstances, the terms and provisions of the Employment Agreement (including
any conditions, restrictions or limitations governing the accelerated vesting of
the Restricted Stock Units as they apply to this Grant) are hereby incorporated
by reference into this Agreement and shall have the same force and effect as if
expressly set forth in this Agreement.

(c) Except as provided in Section 2(a) and 2(b) above, if the Grantee ceases to
be employed by, or provide service to, the Company for any reason prior to
vesting in one or more Restricted Stock Units subject to this Grant, then the
Grant will be immediately cancelled with respect to those unvested Restricted
Stock Units, and the number of Restricted Stock Units will be reduced
accordingly. The Grantee shall thereupon cease to have any right or entitlement
to receive any shares with respect to those cancelled Restricted Stock Units. If
the Grantee ceases to be employed by, or provide service to, the Company on
account of a termination by the Company for Cause, then this Grant will be
immediately cancelled with respect to all the Restricted Stock Units subject to
such Grant, whether vested or unvested at the time, and the Grantee shall
thereupon cease to have any right or entitlement to receive any shares under
this Grant and the cancelled Restricted Stock Units.

3. Share Issuance. Subject to satisfaction of the Grantee’s Withholding Taxes
(as defined below), the Company shall issue shares of Company Stock to the
Grantee with respect to vested Restricted Stock Units within thirty (30) days
following the applicable Vesting Date set forth in Section 2; provided, however,
that for purposes of vesting upon (a) the Grantee’s Early or Normal Retirement
as set forth in Section 2(a)(v), (b) a Change of Control for purposes of
Section 2(a)(iv) and the transaction constituting the Change of Control is not a
permitted change of control event under Section 409A of the Code, or (c) a
payment event determined in accordance with Section 2(b) and such payment event
is not a permitted payment event under Section 409A of the Code, then in all
such instances, the Company shall issue the shares of Company Stock to the
Grantee with respect to vested Restricted Stock Units within

 

2



--------------------------------------------------------------------------------

thirty (30) days following the earlier of (i) the Grantee’s “separation from
service” (within the meaning of such term under Section 409A of the code) or
(ii) such other Vesting Date in accordance with Section 2.

4. Limited Transferability. Prior to actual receipt of the shares with respect
to the Restricted Stock Units which vest and become issuable hereunder, the
Grantee may not transfer any interest in the Grant or the underlying shares. Any
Restricted Stock Units which vest hereunder but which otherwise remain unissued
at the time of the Grantee’s death may be transferred pursuant to the provisions
of the Grantee’s will or the laws of inheritance or to the Grantee’s designated
beneficiary or beneficiaries of this Grant.

5. Lock-Up Period. The Grantee shall not sell or otherwise transfer any shares
the Grantee receives with respect to the Restricted Stock Units which vest and
become issuable hereunder for a period of one year following the date the
Grantee is issued shares of Company Stock pursuant to Section 3.

6. Shareholder Rights and Dividend Equivalents.

(a) The holder of this Grant shall not have any shareholder rights, including
voting or dividend rights, with respect to the shares subject to the Grant until
the Grantee becomes the record holder of those shares upon their actual issuance
following the Company’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, if any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities or
other property (other than shares of Company Stock), is declared and paid on the
outstanding Company Stock prior to the issuance of shares with respect to the
Restricted Stock Units subject to this Grant (i.e., those shares are not
otherwise issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the Grantee
and credited with a phantom dividend equal to the actual dividend or
distribution which would have been paid on the Restricted Stock Units subject to
this Grant had shares been issued with respect to such Restricted Stock Units
and been outstanding and entitled to that dividend or distribution. The phantom
dividend equivalents so credited shall vest at the same time as the Restricted
Stock Units to which they relate and shall be distributed to the Grantee (in the
same form the actual dividend or distribution was paid to the holders of the
Company Stock entitled to that dividend or distribution or in such other form as
the Committee deems appropriate) concurrently with the issuance of shares with
respect to such Restricted Stock Units pursuant to Section 3.

7. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. This Grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) the
registration, qualification or listing of the shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

 

3



--------------------------------------------------------------------------------

8. Collection of Withholding Taxes.

(a) The Company shall collect the employee portion of the FICA taxes (Social
Security and Medicare) with respect to the Restricted Stock Units at the time
those Restricted Stock Units vest hereunder. The FICA taxes shall be based on
the Fair Market Value of the shares underlying the Restricted Stock Units on the
Vesting Date. The Company shall also collect the employee portion of the FICA
taxes with respect to any phantom dividends at the time those phantom dividends
vest hereunder. The FICA taxes shall be based on the cash amount and the fair
market value of any other property underlying the phantom dividends on the
Vesting Date. Unless the Grantee delivers a separate check payable to the
Company in the amount of the FICA taxes required to be withheld from the
Grantee, the Company shall withhold those taxes from the Grantee’s wages.
However, if the Grantee is at the time an executive officer of the Company, then
such FICA taxes must be collected from the Grantee through delivery of his or
her separate check not later than the Vesting Date.

(b) The Company shall collect the federal, state and local income taxes required
to be withheld with respect to the distribution of the phantom dividend
equivalents to the Grantee by withholding a portion of that distribution equal
to the amount of those taxes, with the cash portion of the distribution to be
the first portion so withheld. Until such time as the Company provides the
Grantee with notice to the contrary, the Company shall collect the federal,
state and local income taxes required to be withheld with respect to the
issuance of the shares underlying the Restricted Stock Units that vest hereunder
through an automatic share withholding procedure pursuant to which the Company
will withhold, at the time of such issuance, a portion of the shares with a Fair
Market Value (measured as of the issuance date) equal to the amount of those
taxes (the “Share Withholding Method”); provided, however, that the amount of
any shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income. The Grantee shall be notified in writing in the
event such Share Withholding Method is no longer available.

(c) If any shares are distributed at a time the Share Withholding Method is not
available, then the federal, state and local income taxes required to be
withheld with respect to those shares shall be collected from the Grantee
through either of the following alternatives:

(i) the Grantee’s delivery of his or her separate check payable to the Company
in the amount of such Withholding Taxes, or

(ii) the use of the proceeds from a next-day sale of the shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Company Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the Vesting Date for those shares, to
effect such sale of the shares and (iii) the transaction is not otherwise deemed
to involve a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

 

4



--------------------------------------------------------------------------------

(d) If any other amounts become distributable to the Grantee in consideration
for the shares underlying the Restricted Stock Units, then the federal, state
and local income taxes required to be withheld with respect to those amounts
shall be collected from the Grantee pursuant to such procedures as the Company
deems appropriate under the circumstances, including (without limitation) the
Grantee’s delivery of his or her separate check payable to the Company in the
amount of such Withholding Taxes. For purposes of this Agreement “Withholding
Taxes” shall mean (i) the employee portion of the federal, state and local
employment taxes required to be withheld by the Company in connection with the
vesting of the shares of Company Stock under the Grant and any phantom dividend
equivalents relating to those shares and (ii) the federal, state and local
income taxes required to be withheld by the Company in connection with the
issuance of those vested shares and the distribution of any phantom dividend
equivalents relating to such shares.

(e) Except as otherwise provided in Section 6(b), the settlement of all
Restricted Stock Units which vest under the Grant shall be made solely in shares
of Company Stock. In no event, however, shall any fractional shares be issued.
Accordingly, the total number of shares of Company Stock to be issued pursuant
to the Grant shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.

9. Compliance with Laws and Regulations. The issuance of shares of Company Stock
pursuant to the Grant shall be subject to compliance by the Company and the
Grantee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Company Stock may be
listed for trading at the time of such issuance.

10. Section 409A of the Code. This Agreement and the Plan are intended to comply
with the requirements of Section 409A of the Code, and shall in all respects be
administered in accordance with Section 409A of the Code. Notwithstanding
anything in this Agreement or the Plan to the contrary, distributions may only
be made upon an event and in a manner permitted by Section 409A of the Code. If
a payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. For purposes of Section 409A of the Code, all payments
to be made upon the Grantee ceasing to be employed by, or providing service to,
the Company may only be made upon the Grantee’s “separation from service”
(within the meaning of such term under Section 409A of the Code).
Notwithstanding any provision in this Agreement to the contrary, if at the time
of the payment the Company has securities which are publicly-traded on an
established securities market and the Grantee is a “specified employee” (as
defined in Section 409A of the Code) and it is necessary to postpone the
commencement of any payments otherwise payable under this Agreement to prevent
any accelerated or additional tax under Section 409A of the Code, then the
Company will postpone the payment until ten (10) days after the end of the
six-month period following the original payment date. If the Grantee dies during
the postponement period prior to the payment of postponed amount, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Grantee’s estate within sixty (60) days after the date of
the Grantee’s death. The determination of who is a specified employee, including
the number and identity of persons considered specified employees and the
identification date, shall be made by such Board or its

 

5



--------------------------------------------------------------------------------

delegate in accordance with the provisions of Sections 416(i) and 409A of the
Code. To the extent that any provision of the Plan would cause a conflict with
the requirements of Section 409A of the Code, or would cause the administration
of the Plan to fail to satisfy the requirements of Section 409A of the Code,
such provision shall be deemed null and void to the extent permitted by
applicable law. In no event shall the Grantee, directly or indirectly, designate
the calendar year of payment. This Agreement may be amended without the consent
of the Grantee in any respect deemed by the Board to be necessary in order to
preserve compliance with Section 409A of the Code.

11. Recoupment Policy. The Grantee agrees that the Grantee will be subject to
any compensation, clawback and recoupment policies that may be applicable to the
Grantee as an employee of the Company, as in effect from time to time and as
approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Date of Grant.

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to the Grantee at the address
indicated below the Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

13. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Grant designated by the Grantee.

14. Construction. This Agreement and the Grant evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Grant.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to conflict-of-laws rules.

16. Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue to be employed by, or provide service to,
the Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any parent or subsidiary
employing or retaining the Grantee) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate the Grantee’s employment or service
with the Company at any time for any reason, with or without Cause.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SUSQUEHANNA BANCSHARES, INC.

By:

   

Title:

   

 

GRANTEE

Signature:

   

Address:

       

 

7